Exhibit 10.2

Form of 2008 Restricted Stock Unit Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the 2006 Stock Incentive Plan (the “Plan”) of NCR Corporation (“NCR”), as
described on the restricted stock unit information page on the website of NCR’s
third party Plan administrator, subject to the terms and conditions of this 2008
Restricted Stock Unit Agreement (this “Agreement”) and the Plan.

1. All or a portion of the Stock Units will become non-forfeitable (“Vested”) on
the vesting date described on the Information Page (“Vesting Date”), provided
that you are continuously employed by NCR or any of its affiliate companies
(referred to collectively herein as “NCR”) until the Vesting Date.

2. If your employment with NCR terminates prior to your Vesting Date due to:
(i) your death; or (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”); then,
upon such termination of employment, your Stock Units will become fully Vested.
If your employment with NCR terminates prior to your Vesting Date due to your:
(a) Retirement (defined as termination by you of your employment with NCR at or
after age 55 with the consent of the Compensation and Human Resource Committee
of the NCR Board of Directors (the “Committee”) other than, if applicable to
you, for Good Reason (as described below) following a Change in Control (as
defined in the Plan)); or (b) reduction-in-force; then, upon such termination of
employment, a pro rata portion of the Stock Units will become fully Vested. The
pro rata portion of the Stock Units that will become fully Vested will be
determined by multiplying the total number of the Stock Units awarded pursuant
to this Agreement by a fraction, the numerator of which is the number of full
and partial months of employment that you completed after the date of grant of
this award (the “Grant Date”), and the denominator of which is the total number
of months during the period beginning on the Grant Date and ending on your
Vesting Date.

Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted stock unit award is not assumed,
converted or replaced by the continuing entity, the Stock Units shall become
fully Vested immediately prior to the Change in Control. In the event of a
Change in Control wherein this restricted stock unit award is assumed, if a
Termination of Employment (as defined in the Plan) by the Company other than for
Cause or Disability (as such terms are defined in the Plan) occurs during the
twenty-four (24) months following the Change in Control, the Stock Units shall
become fully Vested immediately upon your Termination of Employment. If you are
a participant in the NCR Change in Control Severance Plan, an NCR Severance
Policy or a similar arrangement that defines “Good Reason” in the context of a
resignation following a Change in Control and you terminate your employment for
Good Reason as so defined within twenty-four (24) months following a Change in
Control, the Stock Units shall become fully Vested immediately upon your
Termination of Employment.



--------------------------------------------------------------------------------

3. Except as may otherwise be provided in this Section 3 or pursuant to an
election under Section 14(k) of the Plan, Vested Stock Units will be paid to you
within 30 days after the date that such Stock Units become Vested in shares of
NCR common stock (such that one Stock Unit equals one share of NCR common stock)
or, in NCR’s sole discretion, in an amount of cash equal to the Fair Market
Value of such number of shares of NCR common stock as of the Vesting Date (or
such earlier date upon which the Stock Units have become Vested pursuant to
Section 2 of this Agreement), or a combination thereof.

To the extent that Stock Units become Vested pursuant to Section 2 of this
Agreement and your right to receive payment of such Vested Stock Units
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, then payment of such Stock Units shall be subject to the following
rules: (i) the Stock Units will be paid to you within 30 days after the earlier
of (a) your “separation from service” within the meaning of Section 409A of the
Code, and (b) the Vesting Date; (ii) notwithstanding the foregoing, if the Stock
Units become payable as a result of your “separation from service” within the
meaning of Section 409A of the Code (other than as a result of death), and you
are a “specified employee” as determined under NCR’s policy for determining
specified employees on the date of separation from service, the Stock Units
shall be paid on the first business day after the date that is six months
following your “separation from service” within the meaning of Section 409A of
the Code; and (iii) NCR may, in its sole discretion and to the extent permitted
by Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay
all outstanding Stock Units to you within 30 days before or 12 months after a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of NCR within the meaning
of Section 409A of the Code.

4. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 4.

5. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of the NCR, the Committee or the Board of Directors of NCR
shall make such substitutions or adjustments as it deems appropriate and
equitable to the number and kind of securities subject to outstanding awards. In
the case of Corporate Transactions (as defined in the Plan), such adjustments
may include, without limitation, (1) the cancellation of outstanding awards in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such awards, as determined by the
Committee or the Board of Directors of NCR in its sole discretion, provided,
that in the event of the cancellation of such awards pursuant to this clause
(1), the awards shall Vest in full immediately prior to the consummation of such
Corporate Transaction; (2) the substitution of other property (including,
without limitation, cash or other securities of NCR and securities of entities
other than NCR) for the Stock Units subject to outstanding awards; and (3) in
connection with any Disaffiliation (as defined in the Plan), arranging for the
assumption of awards, or replacement of awards with new awards based on other
property or other securities (including, without limitation, other securities of

 

2



--------------------------------------------------------------------------------

NCR and securities of entities other than NCR), by the affected Subsidiary,
Affiliate (as such terms are defined in the Plan), or division or by the entity
that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to awards that remain
based upon NCR securities).

6. At all times before your Vesting Date, the Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Stock Units are to be paid in
the form of shares of NCR common stock, NCR will instruct its Transfer Agent
and/or its third party Plan administrator to record on your account the number
of shares of NCR common stock underlying the number of Stock Units that you
opted to be paid to you in shares of NCR common stock and such shares will be
freely transferable.

7. Any cash dividends declared before your Vesting Date on the shares underlying
the Stock Units shall not be paid currently, but shall be converted into
additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 7, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of NCR’s common stock on the Dividend Payment Date.

8. NCR has the right to deduct or cause to be deducted from, or collect or cause
to be collected, with respect to the taxation of any Stock Units, any federal,
state or local taxes required by the laws of the United States or any other
country to be withheld or paid with respect to the Stock Units, and you or your
legal representative or beneficiary will be required to pay any such amounts. By
accepting this award, you consent and direct that, if you are paid through NCR’s
United States payroll system at the time the Stock Units Vest, NCR’s stock plan
administrator may withhold or sell the number of Stock Units from your award as
NCR, in its sole discretion, deems necessary to satisfy such withholding
requirements. If you are paid through a non-United States NCR payroll system,
you agree that NCR may satisfy any withholding obligations by withholding cash
from your compensation otherwise due to you or by any other action as it may
deem necessary to satisfy any withholding obligation.

9. The Stock Units will be forfeited if the Committee determines that you
engaged in misconduct in connection with your employment with NCR.

10. In exchange for the Stock Units, you agree that during your employment with
NCR and for a period of twelve (12) months after the termination of employment
(or if applicable law mandates a maximum time that is shorter than twelve
months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, without the prior
written consent of the Chief Executive Officer of NCR, (i) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 10 below) to the extent such services or employment
involves the development, manufacture, marketing, sale, advertising or servicing
of any product, process,

 

3



--------------------------------------------------------------------------------

system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, serviced or otherwise provided by
NCR to its customers and upon which you worked or in which you participated
during the last two (2) years of your NCR employment; (ii) directly or
indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of NCR to terminate his or her employment with or otherwise cease his
or her relationship with NCR; or (iii) solicit the business of any firm or
company with which you worked during the preceding two (2) years while employed
by NCR, including customers of NCR. If you breach the terms of this Section 10,
you agree that in addition to any liability you may have for damages arising
from such breach, any unvested Stock Units will be immediately forfeited, and
you agree to pay to NCR the Fair Market Value of any Stock Units that Vested or
cash paid to you in lieu of such Stock Units during the twelve (12) months prior
to the date of your termination of employment. Such Fair Market Value shall be
determined as of your Vesting Date.

As used in this Section 10, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer is maintained by the NCR Law Department.

11. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with NCR shall be resolved by first exhausting any NCR internal dispute
resolution process and policy, and then by arbitration pursuant to such policy.
If you are employed in the United States, the arbitration shall be pursuant to
the NCR dispute resolution policy and the then current rules of the American
Arbitration Association and shall be held in Dayton, Ohio. If you are employed
outside the United States, where permitted by local law, the arbitration shall
be conducted in the regional headquarters city of the business unit in which you
work. The arbitration shall be held before a single arbitrator who is an
attorney knowledgeable in employment law. The arbitrator’s decision and award
shall be final and binding and may be entered in any court having jurisdiction.
For arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorney’s
fees associated with the arbitration, and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association for an arbitration held in the United States, or similar applicable
rules for an arbitration held outside the United States.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 10, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 10 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.

 

4



--------------------------------------------------------------------------------

12. You may designate one or more beneficiaries to receive all or part of any
Stock Units to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Stock Units
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Stock Units not designated by you will be distributable to
your estate. If there is any question as to the legal right of any beneficiary
to receive a distribution hereunder, the Stock Units in question may be
transferred to your estate, in which event NCR will have no further liability to
anyone with respect to such Stock Units.

13. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

14. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the NCR Board of Directors or the Committee.

15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 11 of this Agreement shall prevail.

 

5